Exhibit 10.3(v)


STOCK APPRECIATION RIGHTS AGREEMENT
PURSUANT TO THE
MASONITE INTERNATIONAL CORPORATION
AMENDED AND RESTATED 2012 EQUITY INCENTIVE PLAN
UNITED STATES


* * * * *
Participant:
Grant Date:     
Base Price: $
Number of Shares of Common Stock subject to this SAR:
* * * * *
THIS STOCK APPRECIATION RIGHTS AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Masonite
International Corporation, a British Columbia corporation (the “Company”), and
the Participant specified above, pursuant to the Masonite International
Corporation Amended and Restated 2012 Equity Incentive Plan, as may be amended
from time to time (the “Plan”), which is administered by the Committee; and
WHEREAS, it has been determined under the Plan that the Company will grant the
Stock Appreciation Rights (“SAR”) provided herein to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the grant of SARs
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
The Participant hereby acknowledges receipt of a true copy of the Plan and that
the Participant has read the Plan carefully and fully understands its content.
In the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.
2.    Grant of SAR. The Company hereby grants to the Participant, as of the
Grant Date specified above, a SAR covering the number of shares of Common Stock
specified above. The SAR represents the right, upon exercise, to receive a
number of shares of Common Stock with a Fair Market Value on the date of
exercise equal to the product of (i) the aggregate number of shares of Common
Stock with respect to which this SAR is exercised and (ii) the excess of (A) the
Fair Market Value of a share of Common Stock as of the date of exercise over
(B) the Base Price specified above. Except as otherwise provided by the Plan,
the Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason. The





--------------------------------------------------------------------------------





Participant shall not have the rights of a stockholder with respect to any
shares of Common Stock covered by the SAR unless and until the Participant has
become the holder of record of such shares, and no adjustments shall be made for
dividends in cash or other property, distributions or other rights in respect of
any such shares, except as otherwise specifically provided for in the Plan or
this Agreement.
3.    Vesting and Exercise.
(a)    Vesting. Subject to the provisions of Sections 3(b) and 3(c) hereof, the
SAR shall vest and become exercisable as follows, provided that the Participant
has not incurred a Termination prior to such vesting date:
Vesting Date
Percentage of SARs to Vest






33%
33%
34%

There shall be no proportionate or partial vesting in the period prior to such
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Affiliates on the applicable vesting date. Upon expiration of the SAR, the SAR
shall be cancelled and no longer exercisable.
(b)    Accelerated Vesting.
(i)    Change in Control. Notwithstanding anything to the contrary set forth in
Section 3(a) hereof, if, within thirty (30) days prior or twenty four (24)
months following the completion of a Change in Control or at any time prior to a
Change in Control at the request of a prospective purchaser whose proposed
purchase would constitute a Change in Control upon its completion, the Company,
or any of its Subsidiaries, terminates the Participant’s employment without
Cause or the Participant terminates employment for Good Reason, all unvested
SARs shall immediately vest and become exercisable. For the avoidance of doubt,
all references to a Termination of the Participant’s employment “without Cause”
in this Agreement shall, to the extent applicable, include any Termination due
to the expiration of the employment term under the Participant’s Employment
Agreement (as defined below) following notice of nonrenewal thereof by the
Company.
(ii)    Termination by Reason of Death or Disability. Notwithstanding anything
to the contrary set forth in Section 3(a) hereof, in the event of the
Participant’s Termination due to (i) the Participant’s death, or (ii) the
Participant’s Disability, all unvested SARs shall immediately vest and become
exercisable.
(c)    Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the SAR at any time and for any reason.


2



--------------------------------------------------------------------------------





(d)    Expiration. Unless earlier terminated in accordance with the terms and
provisions of the Plan and/or this Agreement, all portions of the SAR (whether
vested or not vested) shall expire and shall no longer be exercisable after the
expiration of ten (10) years from the Grant Date.
4.    Termination.    Subject to the terms of the Plan and this Agreement, the
SAR, to the extent vested at the time of the Participant’s Termination, shall
remain exercisable as follows:
(a)    Termination due to Death or Disability. In the event of the Participant’s
Termination by reason of death or Disability, the vested portion of the SAR
shall remain exercisable until the earlier of (i) one (1) year from the date of
such Termination, and (ii) the expiration of the stated term of the SAR pursuant
to Section 3(d) hereof; provided, that in the case of a Termination due to
Disability, if the Participant dies within such one (1) year exercise period,
any unexercised SAR held by the Participant shall thereafter be exercisable by
the legal representative of the Participant’s estate, to the extent to which it
was exercisable at the time of death, for a period of one (1) year from the date
of death, but in no event beyond the expiration of the stated term of the SAR
pursuant to Section 3(d) hereof.
(b)    Termination by the Company Without Cause or by the Participant for Good
Reason. In the event of the Participant’s Termination by the Company without
Cause (other than by reason of death or Disability) or by the Participant for
Good Reason, the vested portion of the SAR shall remain exercisable until the
earlier of (i) ninety (90) days from the date of such Termination, and (ii) the
expiration of the stated term of the SAR pursuant to Section 3(d) hereof;
provided that in the event of the Participant’s qualifying Termination pursuant
to the circumstances described in Section 3(b) hereof, the vested portion of the
SAR shall remain exercisable until the earlier of (x) one hundred twenty (120)
days from the date of such Termination, and (y) the expiration of the stated
term of the SAR pursuant to Section 3(d) hereof.
(c)    Termination by the Participant for Any Reason OR Without Good Reason. In
the event of the Participant’s Termination by the Participant for any reason OR
without Good Reason (other than a voluntary Termination described in Section
4(d) hereof), the vested portion of the SAR shall remain exercisable until the
earlier of (i) ninety (90) days from the date of such Termination, and (ii) the
expiration of the stated term of the SAR pursuant to Section 3(d) hereof.
(d)    Termination for Cause. In the event of the Participant’s Termination by
the Company for Cause or in the event of the Participant’s voluntary Termination
after an event occurs that would constitute grounds for a Termination for Cause,
the Participant’s entire SAR (whether or not vested) shall terminate and expire
upon such Termination.
(e)    Treatment of Unvested SAR upon Termination. Any portion of the SAR that
is not vested as of the date of the Participant’s Termination for any reason
shall terminate and expire as of the date of such Termination.
(f)    Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company, the Company will
provide a reasonable extension to the exercise period referenced above, other
than in the case of clause (d), in the event


3



--------------------------------------------------------------------------------





that, at the time of the expiration of the relevant exercise period, the
Participant is prohibited from exercising the SAR due to any such blackout
period or similar restriction, but in no event shall such exercise period extend
beyond ten (10) years from the Grant Date.
5.    Method of Exercise. Subject to Section 10, to the extent that all or a
portion of the SAR has become vested and exercisable, such portion of the SAR
may thereafter be exercised by the Participant, in whole or in part, at any time
or from time to time prior to the expiration of the SAR as provided herein and
in accordance with Sections 8.4(c) and 8.4(d) of the Plan, including, without
limitation, by the filing of any written form of exercise notice as may be
required by the Committee. The Company shall have thirty (30) days from the date
of receipt of the Participant’s Exercise Notice to deliver to the Participant
the shares of Common Stock underlying the exercised SARs. This obligation to
deliver is subject to Section 7 hereof. In connection with the delivery of the
shares of Common Stock pursuant to this Agreement, the Participant agrees to
execute any documents reasonably requested by the Company.
6.    Non-Transferability. The SAR, and any rights and interests with respect
thereto, (i) shall not be sold, exchanged, transferred, assigned or otherwise
disposed of in any way by the Participant (or any beneficiary(ies) of the
Participant), other than by testamentary disposition by the Participant or the
laws of descent and distribution, (ii) shall not be pledged or encumbered in any
way at any time by the Participant (or any beneficiary(ies) of the Participant)
and (iii) shall not be subject to execution, attachment or similar legal
process. Any attempt to sell, exchange, pledge, transfer, assign, encumber or
otherwise dispose of the SAR, or the levy of any execution, attachment or
similar legal process upon the SAR, contrary to the terms of this Agreement
and/or the Plan shall be null and void and without legal force or effect.
7.    Forfeiture and Clawback. In the event the Company determines that the
Participant has (i) materially violated any of the provisions set forth in
Section 8 hereof, and has failed to cure such violation within fifteen (15) days
of written notice that is given within thirty (30) days of the Company becoming
aware of such violation, or (ii) engaged in Detrimental Misconduct or Financial
Misconduct, unless otherwise determined by the Company, the following shall
result:
(a)    any outstanding portion of the SAR, whether vested or unvested, shall
immediately be terminated and forfeited for no consideration,
(b)    if any shares of Common Stock subject to the SAR have been delivered to
the Participant and the Participant no longer holds some or all of such shares,
the Participant shall repay to the Company, in cash, within five (5) business
days after demand is made therefore by the Company (which must be made within
thirty (30) days of such failure to cure), an amount equal to the total amount
of any value received by the Participant upon any disposition of any shares paid
to the Participant hereunder; and
(c)    if any shares of Common Stock subject to the SAR have been delivered to
the Participant and the Participant continues to hold some or all of such
shares, the Participant shall forfeit and transfer to the Company for no
consideration such shares. If the Participant fails to deliver all or any of
such shares upon the Company’s demand, then the Secretary of the Company


4



--------------------------------------------------------------------------------





shall be authorized to effect the Company’s repurchase of such shares on the
Company’s books and records, without further notice with zero value being paid
to the Participant.
8.    Restrictive Covenants. As a condition to the receipt of the SARs and/or
the exercise of the SARs and delivery of shares of Common Stock hereunder, the
Participant agrees as follows:
(a)    Confidentiality, Non-Disclosure and Non-Competition Agreement. The
Company and the Participant acknowledge and agree that during the Participant’s
employment with the Company or its Affiliates, the Participant will have access
to and may assist in developing Confidential Information and will occupy a
position of trust and confidence with respect to the affairs and business of the
Company and its Affiliates. The Participant agrees that the obligations set
forth in this Section 8 are necessary to preserve the confidential and
proprietary nature of Confidential Information and to protect the Company and
its Affiliates against harmful solicitation of employees and customers, harmful
competition and other actions by the Participant that would result in serious
adverse consequences for the Company and its Affiliates.
(b)    Non-Disclosure. During and after the Participant’s employment with the
Company or its Affiliates, the Participant will not use, disclose, copy or
transfer any Confidential Information other than as authorized in writing by the
Company or within the scope of the Participant’s duties with the Company as
determined reasonably and in good faith by the Participant. Anything herein to
the contrary notwithstanding, the provisions of this Section 8(b) shall not
apply (i) when disclosure is required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with actual or apparent jurisdiction to order the Participant to disclose or
make accessible any information; provided that prior to any such disclosure the
Participant shall provide the Company with prompt written notice of the
requirements to disclose and an opportunity to object to such disclosure and the
Participant shall cooperate with the Company in filing such objection; or
(ii) as to information that becomes generally known to the public or within the
relevant trade or industry other than due to the Participant’s violation of this
Section 8(b). Nothing in this Agreement shall prohibit or impede the Participant
from communicating, cooperating or filing a complaint with any U.S. federal,
state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation, provided, that in
each case such communications and disclosures are consistent with applicable
law. The Participant understands and acknowledges that an individual shall not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made (i) in confidence to a
federal, state, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. The Participant understands and acknowledges further
that an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except pursuant to court
order Notwithstanding the foregoing, under no circumstance is the Participant
authorized to disclose any information covered by the Company’s attorney-client


5



--------------------------------------------------------------------------------





privilege or attorney work product or the Company’s trade secrets without the
prior written consent of the Company’s General Counsel or other officer
designated by the Company.
(c)    Materials. The Participant will use Confidential Information only for
normal and customary use in the Company’s business, as determined reasonably and
in good faith by the Company. The Participant will return to the Company all
Confidential Information and copies thereof and all other property of the
Company or any of its Affiliates at any time upon the request of the Company and
in any event immediately after termination of the Participant’s employment. The
Participant agrees to identify and return to the Company any copies of any
Confidential Information after the Participant ceases to be employed by the
Company or its Affiliates. Anything to the contrary notwithstanding, nothing in
this Section 8 shall prevent the Participant from retaining a home computer
(provided all Confidential Information has been removed), papers and other
materials of a personal nature, including diaries, calendars and Rolodexes,
information relating to his/her compensation or relating to reimbursement of
expenses, information that may be needed for tax purposes, and copies of the
compensation and benefits plans, programs and agreements relating to his/her
employment with the Company.
(d)    No Solicitation or Hiring of Employees. During the Non-Compete Period,
the Participant shall not solicit, entice, persuade or induce any individual who
is employed by the Company or its Affiliates (or who was so employed within
twelve (12) months prior to the Participant’s action) to terminate or refrain
from continuing such employment or to become employed by or enter into
contractual relations with any other individual or entity other than the Company
or its Affiliates, and the Participant shall not hire, directly or indirectly,
for himself or any other person, as an employee, consultant or otherwise, any
such person. Anything to the contrary notwithstanding, the Company agrees that
(i) the Participant’s responding to an unsolicited request from any former
employee of the Company for advice on employment matters; and (ii) the
Participant’s responding to an unsolicited request for an employment reference
regarding any former employee of the Company from such former employee, or from
a third party, by providing a reference setting forth his/her personal views
about such former employee, shall not be deemed a violation of this
Section 8(d); in each case, to the extent the Participant does not encourage the
former employee to become employed by a company or business that employs the
Participant or with which the Participant is otherwise associated (including,
but not limited to, association as a sole proprietor, owner, employer, partner,
principal, investor, joint venturer, shareholder, associate, employee, member,
consultant, contractor, director or otherwise).
(e)    Non-Competition.
(i)    During the Non-Compete Period, the Participant shall not, directly or
indirectly, (A) solicit, service, or assist any other individual, person, firm
or other entity in soliciting or servicing any Customer for the purpose of
providing and/or selling any products that are provided and/or sold by the
Company or its Affiliates, or performing any services that are performed by the
Company or its Affiliates, (B) interfere with or damage (or attempt to interfere
with or damage) any relationship and/or agreement between the Company or its
Affiliates and any Customer or (C) associate (including, but not limited to,
association as a sole proprietor, owner, employer, partner, principal, investor,
joint venturer, shareholder, associate, employee, member,


6



--------------------------------------------------------------------------------





consultant, contractor, director or otherwise) with any Competitive Enterprise;
provided, however, that the Participant may own, as a passive investor,
securities of any such entity that has outstanding publicly traded securities so
long as his/her direct holdings in any such entity shall not in the aggregate
constitute more than one percent (1%) of the voting power of such entity. The
Participant agrees that, before providing services, whether as an employee or
consultant, to any entity during the Non-Compete Period, he/she will provide a
copy of this Agreement to such entity, and shall cause such entity to
acknowledge to the Company in writing that it has read this Agreement. The
Participant acknowledges that this covenant has a unique, very substantial and
immeasurable value to the Company, that the Participant has sufficient assets
and skills to provide a livelihood for the Participant while such covenant
remains in force and that, as a result of the foregoing, in the event that the
Participant breaches such covenant, monetary damages would be an insufficient
remedy for the Company and equitable enforcement of the covenant would be
proper.
(ii)    If the restrictions contained in Section 8(e)(i) shall be determined by
any court of competent jurisdiction to be unenforceable in whole or in part,
Section 8(e)(i) shall be modified to be effective for the maximum period of time
for which it may be enforceable and over the maximum geographical area as to
which it may be enforceable and to the maximum extent in all other respects as
to which it may be enforceable.
(f)    Conflicting Obligations and Rights. The Participant agrees to inform the
Company of any apparent conflicts between the Participant’s work for the Company
or its Affiliates and any obligations the Participant may have to preserve the
confidentiality of another’s proprietary information or related materials before
using the same on the Company’s behalf. The Company shall receive such
disclosures in confidence and consistent with the objectives of avoiding any
conflict of obligations and rights or the appearance of any conflict of
interest.
(g)    Enforcement. The Participant acknowledges that in the event of any breach
or threatened breach of this Section 8, the business interests of the Company
and its Affiliates will be irreparably injured, the full extent of the damages
to the Company and its Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Company and its Affiliates, and
the Company will be entitled to enforce this Agreement by a temporary,
preliminary and/or permanent injunction or other equitable relief, without the
necessity of posting bond or security, which the Participant expressly waives.
The Participant understands that the Company may, in its sole discretion waive
any of the requirements expressed in this Agreement, but that, for such a waiver
to be effective, it must be made in writing and shall not in any way be deemed a
waiver of the Company’s right to enforce any other requirements or provisions of
this Agreement. The Participant agrees that each of the Participant’s
obligations specified in this Agreement is a separate and independent covenant
and that the unenforceability of any of them shall not preclude the enforcement
of any other covenants in this Agreement.
9.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to the
principles of conflict of laws thereof.
10.    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold the minimum amount, including, in its sole discretion,
withholding a portion of the number of shares of Common Stock arising from the
exercise of the SAR, sufficient to satisfy any federal,


7



--------------------------------------------------------------------------------





provincial, state, local and foreign tax withholdings or other obligation of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
that the Company, in its sole discretion, deems necessary to comply with the
Code and/or any other applicable law, rule or regulation with respect to the SAR
(the “Withholdings”). Without limiting the foregoing, the Company, in its sole
discretion, may also permit the Participant to satisfy any federal, provincial,
state, local and foreign tax obligations arising from the exercise of the SAR,
in an amount up to the maximum individual statutory rate for each applicable
jurisdiction, by having shares of Common Stock withheld by the Company from any
shares of Common Stock that would have otherwise been received by the
Participant upon exercise of the SAR. Further, at the Company’s sole discretion,
the Company can mandate that the Participant satisfy all or part of its
obligations to pay the Withholdings by the sale of shares of Common Stock
through a broker designated by the Company, and require that the proceeds of the
sale be conveyed by the broker directly to the Company. If the Company makes
this election, the Company in its sole discretion can further require the
Participant to enter into a trading plan designed to be compliant with Rule
10b5-1 under the Securities Exchange Act of 1934 so as to permit the sale of
such shares of Common Stock during periods where trading by the Participant
would otherwise be restricted.
11.    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
12.    Notices. Any notice that may be required or permitted under this
Agreement shall be in writing and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
(a)    If such notice is to the Company, to the attention of the General Counsel
of the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.
(b)    If such notice is to the Participant, at his/her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.
13.    No Right to Employment. Any questions as to whether and when there has
been a Termination and the cause of such Termination shall be determined in the
sole discretion of the Committee. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company or its Affiliates to terminate the
Participant’s employment or service at any time, for any reason and with or
without Cause.
14.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Affiliate) of
any personal data information


8



--------------------------------------------------------------------------------





related to the SAR awarded under this Agreement for legitimate business purposes
(including, without limitation, the administration of the Plan). This
authorization and consent is freely given by the Participant.
15.    Compliance with Laws. The grant of the SAR (and the shares of Common
Stock issuable upon exercise of the SAR) pursuant to this Agreement shall be
subject to, and shall comply with, any applicable requirements of any foreign
and U.S. federal and state securities laws, rules and regulations (including,
without limitation, the provisions of the Securities Act, the Exchange Act and
in each case any respective rules and regulations promulgated thereunder) and
any other law or regulation applicable thereto. The Company shall not be
obligated to grant the SAR or issue any shares of Common Stock subject to the
SAR pursuant to this Agreement if any such grant or issuance would violate any
such requirements.
16.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, this SAR award is intended to be exempt from the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent.
17.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as permitted under Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.
18.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
19.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
20.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
21.    Severability. The invalidity or unenforceability of any provisions of
this Agreement, including, without limitation Section 11, in any jurisdiction
shall not affect the validity, legality or enforceability of the remainder of
this Agreement in such jurisdiction or the validity, legality or enforceability
of any provision of this Agreement in any other jurisdiction, it being intended
that all rights and obligations of the parties hereunder shall be enforceable to
the fullest extent permitted by law.
22.    Acknowledgment of Participant. The SAR does not entitle the Participant
to any benefit other than that granted under this Agreement. Any benefits
granted under this Agreement


9



--------------------------------------------------------------------------------





are not part of the Participant’s ordinary salary and shall not be considered as
part of such salary in the event of severance, redundancy or resignation.
23.    Compensatory Arrangements. The Company and the Participant hereby
acknowledge and agree that this Agreement has been executed and delivered, and
the SAR, and the Shares issuable upon exercise thereof, have been issued
hereunder, in connection with and as a part of the compensation and incentive
arrangements between the Company and its Affiliates, on the one hand, and the
Participant, on the other hand.
24.    Definitions. Any capitalized term not defined in this Agreement shall
have the same meaning as is ascribed thereto in the Plan. For purposes of this
Agreement, the following words and phrases shall have the following meanings,
unless a different meaning is plainly required by the context:
(a)     “Competitive Enterprise” means a business enterprise that engages in, or
owns or controls a significant interest in any entity that engages in the sale
or manufacture of entryway doors or door components or other products that are
manufactured and sold by the Company and its Subsidiaries during the time the
Participant was employed by the Company or its Subsidiaries, and does business
(the “Company’s Business”) (i) in the United States of America, (ii) Canada or
(iii) any other country where the Company or its Subsidiaries operates
facilities or sells products, but only if the Participant had operational,
financial reporting, marketing or other responsibility or oversight for the
facility or business in the respective country. Notwithstanding the foregoing,
in the event that a business enterprise has one or more lines of business that
do not involve the Company’s Business, the Participant shall be permitted to
associate with such business enterprise if, and only if, the Participant does
not participate in, or have supervisory authority with respect to, any line of
business involving the Company’s Business.
(b)    “Confidential Information” means all non-public information concerning
trade secrets, know-how, software, developments, inventions, processes,
technology, designs, financial data, strategic business plans or any proprietary
or confidential information, documents or materials in any form or media,
including any of the foregoing relating to research, operations, finances,
current and proposed products and services, vendors, customers, advertising and
marketing, and other non-public, proprietary, and confidential information of
the Company or its Affiliates. Notwithstanding anything to the contrary
contained herein, the general skills, knowledge and experience gained during the
Participant’s employment or service with the Company, information publicly
available or generally known within the industry or trade in which the Company
competes and information or knowledge possessed by the Participant prior to
his/her employment by the Company, shall not be considered Confidential
Information.
(c)    “Customer” means any person, firm, corporation or other entity whatsoever
to whom the Company or its Subsidiaries provided services or sold any products
to within a twelve (12) month period on, before or after the Participant’s date
of Termination.
(d)    “Detrimental Misconduct” means (i) conduct which is injurious to the
Company or its business or reputation, involving a material breach of Company
policy, or applicable laws or regulations to which the Participant is subject,
or an agreement between the Company and


10



--------------------------------------------------------------------------------





the Participant, or (ii) any other action (or failure to act) involving illegal
acts, theft, fraud, intentional misconduct, or gross negligence on the part of
the Participant, related to his or her position with the Company.
(e)    “Financial Misconduct” means fraud, gross negligence or intentional or
willful misconduct that contributes, directly or indirectly, to the Company’s
financial or operational results that are used to determine the extent to which
any award of cash or stock under the Plan being misstated, regardless of whether
the Company is required to prepare an accounting restatement of its consolidated
financial statements, which is discovered during the relevant year in which such
award is awarded or payable or within three years thereafter.
(f)    “Good Reason” means (i) in the event the Participant is a party to an
Employment Agreement, between the Participant and the Company or its Affiliates
in effect on the Participant’s date of Termination (the “Employment Agreement”),
“Good Reason” as defined under the Employment Agreement as in effect on the
Participant’s date of Termination; or (ii) in the event the Participant is not a
party to an Employment Agreement as in effect on the Participant’s date of
Termination, “Good Reason” shall mean “Good Reason” as determined by the
Committee, in its sole discretion.
(g)    “Non-Compete Period” means (i) in the event the Participant is a party to
an Employment Agreement in effect on the Participant’s date of Termination, the
period during which the Participant is subject to the non-competition covenant
set forth in the Employment Agreement or (ii) if the Employment Agreement is not
in effect on the Participant’s date of Termination or if the Participant is not
a party to the Employment Agreement or such Employment Agreement does not
contain a non-competition covenant, “Non-Compete Period” shall mean the period
commencing on the Grant Date and ending twelve (12) months after the
Participant’s date of Termination, or (iii) if after Termination of employment,
the Participant enters into a consulting agreement the “Non-Compete Period”
shall mean the period commencing on the Grant Date and ending twelve (12) months
after the termination of the consulting arrangement unless the consulting
agreement specifies a different time period.


[Remainder of Page Intentionally Left Blank]




11



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


MASONITE INTERNATIONAL CORPORATION
By:
Name: Frederick J. Lynch    
Title: President and Chief Executive Officer


PARTICIPANT
    
Name:        


12

